                          Case 1:20-cr-00076-NRB Document 4 Filed 11/27/19 Page 1 of 1

DOCKET No.     \.°' ~~cg \, \ ovr s-                                 DEFENDANT        -Z      V\( ~ ( 1 (_ \         C,. (   t
AUSA       &~ \\ \"'-v1 Crc::oSSM£i vi                               DEF.'S COUNS,EL      ---roiA'?v\~..-, tl'?\
                                                                     0 RETAINED O"FEDERAL DEFENDERS O CJA O
                                                                                                                       f V (
                                                                                                                PRESENTMENT ONLY
                                                                                                                                 -"t'.17
D _ _ _ _ _ _ _ _ INTERPRETER NEEDED
                                                                              ~       FENDANT WAIVES PRETRIAL REPORT

D Rule 5       D Rule 9 D Rule 5(c)(3) D Detention Hrg.                 DATE OF ARREST
                                                                        TIME OF ARREST
                                                                                               fl/~
                                                                                               };vi e;;         •
                                                                                                                •
                                                                                                                    VOL. SURR.
                                                                                                                    ON WRIT
D Other:                                                                TIME OF PRESENTMEN17 '/J: 7t:~
              ---------------
          /

L DETENTION ON CONSENT W/0 PREJUDICE
D DETENTION HEARING SCHEDULED FOR:
0 AGREED CONDITIONS OF RELEASE     ---------
                                                           BAIL DISPOSITION

                                      O DETENTION: RISK OF FLIGHT/DANGER
                                                                                                                0 SEE SEP. ORDER
                                                                                                                O SEE TRANSCRIPT


• DEF. RELEASED ON OWN RECOGNIZANCE
0$ _ _ _ _ _ P~ D _ _ _FRP
D SECURED BY $_ _ _ _ _ _ CASH/PROPERTY: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
D TRAVEL RESTRICTED TO SDNY /EDNY /
0 TEMPORARY ADDITIONAL TRAVEL UP_O_N_C_O_N-SE_N_T_O_F_A_U_S_A_&_AP_P_R_O_V_AL_O_F_P_RE_T_RI_A_L_S_E_R_V_IC_E_S_ _ __
D SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

D PRETRIAL SUPERVISION: 0 REGULAR O STRICT O AS DIRECTED BY PRETRIAL SERVICES
D DRUG TESTING/TREATMT AS DIRECTED BY PTS O MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
D DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT
D HOME INCARCERATION      D HOME DETENTION     D CURFEW    D ELECTRONIC MONITORING    D GPS
D DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

0 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
D DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

0 DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
D DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: _ _ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ; REMAINING CONDITIONS TO BE MET BY: _ _ _ __

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:




0 DEF. ARRAIGNED; PLEADS NOT GUILTY                        D CONFERENCE BEFORE D.J. ON _ _ _ _ __
0 DEF. WAIVES INDICTMENT
0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL _ _ _ _ __

For Rule 5(cX3} Cases:
0 IDENTITY HEARING WAIVED                                           0 DEFENDANT TO BE REMOVED
0 PRELIMINARY HEARING IN SONY WAIVED                                0 CONTROL DATE FOR REMOVAL: _ _ _ _ __


PRELIMINARY HEAR!r               DATE,    I'-' J 0                  0 ON DEFENDANT'S CONSENT


DATE,          \ \ \ J_   1 \~
                     \                                                      UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.
~      (original) - COURT FILE     £lliK - U.S. ATIORNEY'S OFFICE        ~        - U.S. MARSHAL    ~ - PRETRIAL SERVICES AGENCY
Rev'd 2016 IH - 2
